MEMORANDUM **
Thomas Henderson, a former California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1988 action for failing to comply with Fed.R.Civ.P. 8(a) and its order to file a third amended complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.
The district court did not abuse its discretion by dismissing the action because Henderson’s amended complaints did not comply with Fed.R.Civ.P. 8(a) and he was warned that the failure to file a third amended complaint would lead to the dismissal of his action. See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir.1981); see also Ferdik, 963 F.2d at 1262.
Henderson’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.